          Case 1:19-cv-02181-KBJ Document 43 Filed 03/29/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


CITIZENS FOR RESPONSIBILITY AND                         )
ETHICS IN WASHINGTON,                                   )
                                                        )
                       Plaintiff,                       )
                                                        )
               v.                                       )   Civil Action No. 19-2181 (KBJ)
                                                        )
U.S. ENVIRONMENTAL PROTECTION                           )   (consolidated with 19-2198 and 19-3270)
AGENCY, et al.,                                         )
                                                        )
                       Defendants.                      )
                                                        )

                                    JOINT STATUS REPORT

       By Minute Order dated January 28, 2021, the Court granted Plaintiffs’ request to

reschedule the motion hearing previously scheduled for February 4, 2021, to allow time for the

parties to engage in settlement discussions, and directed the parties to file a joint status report by

March 29, 2021, with a proposed schedule for further proceedings if litigation is necessary. The

parties have commenced settlement discussions, which remain ongoing. The parties have also

agreed to convene for a teleconference including appropriate representatives from Defendant

Environmental Protection Agency by no later than April 26, 2021.

       In light of the foregoing developments, the parties respectfully propose that they file

another joint status report by April 28, 2021, advising the Court of the status of this case and a

proposed schedule for further proceedings if litigation is deemed necessary.
Case 1:19-cv-02181-KBJ Document 43 Filed 03/29/21 Page 2 of 3




                           Respectfully submitted,

                           /s/ Nikhel S. Sus
                           Nikhel S. Sus
                           (D.C. Bar No. 1017937)
                           Citizens for Responsibility and
                           Ethics in Washington
                           1101 K St. N.W., Suite 201
                           Washington, DC 20005
                           Telephone: (202) 408-5565
                           Fax: (202) 588-5020
                           nsus@citizensforethics.org

                           Attorney Plaintiff Citizens for Responsibility and
                           Ethics in Washington

                           /s/ Margaret E. Townsend
                           Margaret E. Townsend (DC Bar No. OR0008)
                           Amy R. Atwood (D.C. Bar No. 470258)
                           Center for Biological Diversity
                           P.O. Box 11374
                           Portland, OR 97211-0374
                           (971) 717-6409
                           mtownsend@biologicaldiversity.org

                           Attorneys for Plaintiffs Center for Biological
                           Diversity and Environmental Integrity Project

                           /s/ Stuart Wilcox
                           Stuart Wilcox (Bar No. CO0062)
                           Environmental Advocates
                           5135 Anza Street
                           San Francisco, CA 94121
                           (720) 331-0385
                           wilcox@enviroadvocates.com

                           Attorney for Plaintiffs Ecological Rights
                           Foundation and Our Children’s Earth Foundation

                           BRIAN M. BOYNTON
                           Acting Assistant Attorney General

                           MARCIA BERMAN
                           Assistant Branch Director, Federal Programs
                           Branch



                              2
Case 1:19-cv-02181-KBJ Document 43 Filed 03/29/21 Page 3 of 3




                           /s/_Joshua Kolsky
                           JOSHUA M. KOLSKY
                           Trial Attorney
                           D.C. Bar No. 993430
                           United States Department of Justice
                           Civil Division, Federal Programs Branch
                           1100 L Street NW Washington, DC 20005
                                  Tel.: (202) 305-7664
                           Fax: (202) 616-8470
                           E-mail: joshua.kolsky@usdoj.gov

                           Attorneys for Defendants




                              3
